DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment

Applicant’s response to the Office Action dated 05/27/2022, and the amendment to claims filed on 07/18/2022 have been entered and made of record.

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 07/18/2022 was reviewed and the listed references were noted.

	
Status of Claims
Claims 1, 3-13, 15-19, and 21-27 are pending.  Claims 2, 14, and 20 are canceled.



Response to Arguments

Applicant’s arguments presented on pages 6-11- of its reply, in light of the claim amendments, have been found persuasive; and therefore, the rejections of record with respect to claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn.  Accordingly, Claims 1, 3-13, 15-19, and 21-27 are allowed.  Claims 2, 14, and 20 are canceled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662